Citation Nr: 1129246	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a seizure disorder (claimed as head trauma).


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse (Observer)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1971 to 
July 1972 and had subsequent periods of reserve duty and inactive duty for training.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied reopening a previously denied claim for service connection for a seizure disorder.  

Although the RO declined to reopen the claim of service connection for a seizure disorder in the February 2007 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The Veteran was afforded a Board videoconference hearing before the undersigned in June 2011.  A transcript of the hearing is incorporated in the claims file. 


FINDINGS OF FACT

1.  A November 1978 RO decision denied service connection for seizure disorder in part because the Veteran's service status at the time of a June 2, 1973 motor vehicle accident had not been verified. 

2.  An unappealed June 1988 RO decision denied reopening of service connection for a seizure disorder, finding that the additional evidence since the November 1978 prior final decision did not show that the June 2, 1973 motor vehicle accident occurred during inactive duty for training.

3.  The evidence associated with the claims file subsequent to the June 1988 RO decision is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1988 RO decision that denied reopening of service connection for a seizure disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence not having been received, the claim of service connection for a seizure disorder, claimed as head trauma, is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  A November 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA medical examination, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified any evidence that remains outstanding.  Accordingly, the Board will address the claim.

New and Material Evidence - Legal Criteria

In a November 1978 rating decision, the RO denied the Veteran's claim for service connection for a seizure disorder in part because the Veteran's service status at the time of a June 2, 1973 motor vehicle accident had not been verified.  He was properly notified of the November 1978 rating decision, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In September 1987, the Veteran filed a claim to reopen service connection for a seizure disorder.  A June 1988 RO decision denied the claim to reopen, finding that the additional evidence since the November 1978 prior final decision did not show that the June 2, 1973 motor vehicle accident occurred during inactive duty for training.  The Veteran was properly notified of the June 1988 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Seizure Disorder

The evidence of record at the time of the June 1988 RO decision included statements from the Veteran, lay statements submitted by the Veteran, the Veteran's service treatment records, and post-service VA and private medical records which cover a period through 1988.  In a September 1973 private opinion, the private examiner opined that the Veteran had been disabled as a result of a motor vehicle accident (MVA) on June 2, 1973.  In a May 1978 VA Report of Accident form, the Veteran reported that he was involved in a MVA at 3:00 AM on June 2, 1973, on his way home from a party.  The Veteran reported that he had to report to reserve training that morning.  A July 1978 VA examination report reflects the finding that the Veteran did not have a seizure disorder, since the original episode immediately following trauma had resolved.  In a May 1986 VA treatment record, the VA examiner reported a history of a seizure disorder.  An April 1988 VA radiographic record reported a normal CT scan of the head.  

In the June 1988 RO decision, the RO denied reopening of service connection for seizure disorder, finding that the Veteran was not travelling directly to reserve duty when the MVA occurred on June 2, 1973 at 3:00am.  As such, for evidence to be new and material, it would have to tend to show that the Veteran was travelling directly to reserve training when the MVA occurred.  

In support of the current application to reopen service connection for seizure disorder, the Veteran has submitted a copy of the May 1978 VA Report of Accident form that reported the Veteran was in a MVA at 3:00 AM on June 2, 1973, on his way home from a party.  The Veteran also submitted a February 2010 private medical opinion, in which the private examiner opined that the Veteran's current seizure disorder is a direct result of the 1973 MVA; however, it does not provide any evidence that the Veteran was traveling directly to reserve training when the MVA occurred.  In the June 2011 Board hearing, the Veteran testified that he could not remember if he was on his way to reserve training when the MVA occurred.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The February 2010 private opinion is new, but it only provides a nexus of the current seizure disorder to the 1973 MVA; it does not provide any evidence that the Veteran was travelling directly to reserve training when the MVA occurred.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  The May 1978 VA Report of Accident form was already of record at the time of the June 1988 RO decision.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The May 1978 VA Report of Accident form also establishes that the Veteran was on his way home from a party when the MVA occurred, not on his way to or coming home from reserve training.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim).  

In sum, none of the evidence received since June 1988 RO decision constitutes competent evidence tending to show that the Veteran was travelling directly to reserve training when the MVA occurred.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in June 1988 is not new and material, and reopening of the claim for service connection for seizure disorder is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for seizure disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


